 

Exhibit 10.1

 

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT (the “Second Amendment”)
entered into as of May 3, 2016 (“Effective Date”), by LIFELOGGER TECHNOLOGIES
CORP., a Nevada corporation (the “Company”), on the one hand, and PIXORIAL,
INC., a Colorado corporation (“Pixorial”), and ANDRES ESPINIERA (“Andres”), on
the other. Each of the Company, Pixorial and Andres may also be referred to
herein as a “Party, and, collectively, as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Asset Purchase Agreement dated
November 10, 2015 (the “Agreement”).

 

WHEREAS, the Parties entered into the First Amendment to Asset Purchase
Agreement that certain Asset Purchase Agreement dated March 30, 2016 (the “First
Amendment”). The Agreement and the First Amendment are collectively referred to
as the “Agreement”.

 

WHEREAS, the Parties wish to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the agreements contained in this Second
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, hereby agree as
follows:

 

1. Amendment. Article 3., Closing, Section 3.1, Closing, is hereby amended to
read as follows:

 

3.1 Closing. The closing (the “Closing” or “Closing Date”) of the transactions
contemplated by this Agreement shall take place no later than June 15, 2016 at
such place designated by the Company subject to the satisfaction of all
conditions precedent described in Sections 8 and 9 hereof.

 

2. This Second Amendment shall be deemed part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Second Amendment shall have the same
meaning as set forth in the Agreement unless otherwise provided. Except as
specifically modified hereby, all of the provisions of the Agreement which are
not in conflict with the terms of the Second Amendment shall remain in full
force and effect.

 

3. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

Lifelogger Technologies Corp.   Pixorial, Inc. a Nevada corporation   a Colorado
corporation         By: /s/ Stewart Garner   By: /s/ Andres Espineira   Stewart
Garner   Name: Andres Espineira   Chief Executive Officer   Title: CEO          
      /s/ Andres Espineira       Andres Espineira

 

 

 

 